



                                                                    Exhibit 10.1







                         (1) CHARLES CHRISTOPHER O'KANE


                                       AND


                     (2) ASPEN INSURANCE UK SERVICES LIMITED

                      (3) ASPEN INSURANCE HOLDINGS LIMITED



                ------------------------------------------------

                     AMENDED AND RESTATED SERVICE AGREEMENT

                ------------------------------------------------





                                TABLE OF CONTENTS

CLAUSE                                                                                                         PAGE

1.       INTERPRETATION...........................................................................................1

2.       AMENDMENT AND RESTATEMENT................................................................................2

3.       POSITION.................................................................................................2

4.       TERM.....................................................................................................2

5.       DUTIES...................................................................................................2

6.       REMUNERATION AND COMMISSION..............................................................................3

7.       PENSION AND INSURANCE BENEFITS...........................................................................4

8.       EXPENSES.................................................................................................5

9.       HOLIDAYS AND HOLIDAY PAY.................................................................................5

10.      DISABILITY OR DEATH......................................................................................5

11.      CONFIDENTIAL INFORMATION.................................................................................6

12.      COPYRIGHT AND DESIGNS....................................................................................6

13.      GRATUITIES AND CODES OF CONDUCT..........................................................................7

14.      RESTRICTIVE COVENANTS....................................................................................7

15.      TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL.........................................9

16.      TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE......................................................10

17.      TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE..................................................10

18.      TERMINATION OF EMPLOYMENT BY THE EXECUTIVE..............................................................11

19       OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS..................................12

20.      EFFECT OF TERMINATION OF THIS AGREEMENT.................................................................14

21.      GENERAL RELEASE.........................................................................................15

22.      OTHER TERMS AND CONDITIONS..............................................................................15

                                       i


23.      NOTICES.................................................................................................16

24.      PREVIOUS AND OTHER AGREEMENTS...........................................................................16

25.      ENTIRE AGREEMENT/AMENDMENT..............................................................................16

26.      ASSIGNMENT..............................................................................................16

27.      SEVERABILITY............................................................................................17

28.      SUCCESSORS/BINDING AGREEMENT............................................................................17

29.      COOPERATION.............................................................................................17

30.      GOVERNING LAW...........................................................................................17

31.      COUNTERPARTS............................................................................................17




                     AMENDED AND RESTATED SERVICE AGREEMENT

DATE:    24 September 2004

PARTIES:

(1)      CHARLES CHRISTOPHER O'KANE of 107 Albert Street, London NW1 7NB (the
         "Executive");

(2)      ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No.
         1184193), 100 Leadenhall Street, London, EC3A 3DD, England (formerly
         known as Wellington Re Services Limited) (the "Company"); and

(3)      ASPEN INSURANCE HOLDINGS LIMITED incorporated in the Islands of Bermuda
         whose registered office is at Cedar Avenue, Hamilton, Bermuda
         ("Holdings").

OPERATIVE TERMS:

1.       INTERPRETATION

1.1      In this Agreement:

         "Affiliate"                                 means any entity directly
                                                     or indirectly controlling,
                                                     controlled by, or under
                                                     common control with
                                                     Holdings; or any other
                                                     entity designated by the
                                                     Board of Holdings in which
                                                     Holdings or an Affiliate
                                                     has an interest.

         "Board"                                     means the Board of
                                                     Directors of the Company
                                                     from time to time;

         "Board of Holdings"                         means the Board of
                                                     Directors of Holdings from
                                                     time to time; and

         "Group"                                     means Holdings and its
                                                     Affiliates (and "Group
                                                     Company" means Holdings or
                                                     any one of its Affiliates).

1.2      In this Agreement references to any statutory provision shall include
         such provision as from time to time amended, whether before on or (in
         the case of re-enactment or consolidation only) after the date hereof,
         and shall be deemed to include provision of earlier legislation (as
         from time to time amended) which have been reenacted (with or without
         modification) or replaced (directly or indirectly) by such provision
         and shall further include all statutory instruments or orders from time
         to time made pursuant thereto.



2.       AMENDMENT AND RESTATEMENT

This Agreement shall serve as a complete amendment and restatement of the
Service Agreement entered into between Charles Christopher O'Kane and Wellington
Re Services Limited, dated 21 June 2002 (the "Original Agreement"). Except as
otherwise provided herein, all terms of the Original Agreement shall be
superceded by the terms of this Agreement and, upon execution of this Agreement,
the Original Agreement shall be of no further force and effect.

3.       POSITION

The Company shall employ the Executive as Chief Executive Officer and a member
of the Board. The Executive shall also be appointed as Chief Executive Officer
and a director of the Board of Holdings. In addition, the Executive shall also
be nominated to serve as a director of such other Group Companies as mutually
agreed to by the Executive and the Board of Holdings (which nomination shall be
subject to approval by the shareholders of such Group Company in accordance with
the organizational documents thereof).

4.       TERM

4.1      The Company shall employ the Executive, and the Executive shall serve
the Company, on the terms and conditions set forth in this Agreement, for the
period beginning on the date hereof (the "Effective Date") and ending on the
third anniversary of the Effective Date (the "Term"); provided, however, that
commencing on the first anniversary of the Effective Date and on each succeeding
day thereafter, unless previously terminated, the Term shall be automatically
extended by one additional day.

4.2      Notwithstanding the provisions of Clause 4.1, the Executive's
employment shall terminate automatically when the Executive reaches the age of
65 years.

5.       DUTIES

5.1      During his employment hereunder the Executive shall:

         (a) report to the Board and perform the duties and exercise the powers
         and functions which from time to time may reasonably be assigned to or
         vested in him by the Board or the Board of Holdings in relation to the
         Company and any other Group Company to the extent consistent with his
         job title set out in Clause 3 (without being entitled to any additional
         remuneration in respect of such duties for any Group Company);

         (b) devote the whole of his working time, attention and ability to his
         duties in relation to the Company and any other Group Company at such
         place or places as the Board shall determine. The Executive shall work
         at the Company's premises at 100 Leadenhall Street, London EC3A 3DD, or
         such other place as the Company and the Executive shall mutually agree,
         provided that the Executive shall not be required to reside outside the
         United Kingdom;

                                       2


         (c) comply with all reasonable requests, instructions and regulations
         given or made by the Board (or by any one authorised by it) and
         promptly provide such explanations, information and assistance as to
         the performance of his duties assigned to him under this Agreement as
         the Board may reasonably require;

         (d) faithfully and loyally serve the Company and each other Group
         Company to the best of his ability and use his utmost endeavours to
         promote its interests in all respects;

         (e) not engage in any activities which would detract from the proper
         performance of his duties hereunder, nor without the prior written
         consent of the Board or the Board of Holdings in any capacity including
         as director, shareholder, principal, consultant, agent, partner or
         employee of any other company, firm or person (save as the holder for
         investment of securities which do not exceed three percent (3%) in
         nominal value of the share capital or stock of any class of any company
         quoted on a recognised stock exchange) engage or be concerned or
         interested directly or indirectly in any other trade, business or
         occupation whatsoever; and

         (f) comply (and shall use every reasonable endeavour to procure that
         his wife and minor children will comply) with all applicable rules of
         law, stock exchange regulations, individual registration requirements
         (at a cost to be borne by the Company) and codes of conduct of the
         Company and any other Group Company in effect with respect to dealing
         in shares, debentures or other securities of the Company or other Group
         Company.

5.2      Nothing herein shall preclude the Executive from (a) serving on the
boards of directors of a reasonable number of other corporations subject to the
approval of the Board or the Board of Holdings in each case (which approval has
been given as to the boards listed in Exhibit A attached hereto), which approval
shall not be unreasonably withheld, (b) serving on the boards of a reasonable
number of trade associations subject to the approval of the Board or the Board
of Holdings, which approval shall not unreasonably be withheld, and/or
charitable organizations, (c) engaging in any charitable activities and
community affairs, and (d) managing his personal investments and affairs,
provided that such activities set forth in this Clause 5.2 do not significantly
interfere with the performance of his duties and responsibilities to any Group
Company.

6.       REMUNERATION AND COMMISSION

6.1      The Executive shall be paid by way of remuneration for his services
during his employment hereunder a salary at the rate (the "Salary Rate") of
(pound)346,830 per annum, subject to increase pursuant to Clause 6.3, which
shall be inclusive of any fees to which the Executive may be entitled as a
director of the Company or of any other Group Company.

                                       3


6.2      The Executive shall be eligible for a cash bonus during his employment
hereunder of such amounts (if any) at such times and subject to such conditions
as the Compensation Committee of the Board of Holdings (the "Compensation
Committee") may in its absolute discretion decide; provided, however, that
notwithstanding the preceding language of this Clause 6.2, the Executive shall
participate in all management incentive plans made available to the Company's
senior executives at a level commensurate with Executive's status and position
at the Company.

6.3      The Company shall review the Salary Rate for increase at least once
each year, and any change in the Salary Rate resulting from such review will
take effect from 1 April. The Company's review shall take into consideration,
among other factors, the base salary paid to Chief Executive Officers at
comparable companies based in Bermuda, the United Kingdom and the United States,
as well as other relevant local or global talent pool comparables, it being
expressly understood that while it is intended that the Company shall consider
these factors, it shall have no obligation to take any specific action based on
such factors.

6.4      The Executive's salary will be payable by equal monthly installments;
each monthly installment will be in respect of a calendar month and will be paid
on or before the last day of such calendar month. Where the employment has begun
or ended in a calendar month, salary in respect of that month will be the
proportion of a normal month's installment which the days of employment in that
month bear to the total days in the month.

6.5      The Company may withhold from amounts payable under this Agreement all
applicable taxes that are required to be withheld by applicable laws or
regulations.

7.       PENSION AND INSURANCE BENEFITS

7.1      During his employment hereunder, the Executive shall continue to be a
member of the pension scheme established by the Board (the "Scheme"). The
Executive's membership in the Scheme shall be subject to the provisions thereof
as may be amended from time to time.

7.2      During his employment hereunder, the Executive shall be entitled to
participate in all employee benefit and perquisite plans and programs made
available to the Company's senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time.

7.3      During his employment hereunder, the Company shall provide the
Executive with medical insurance, permanent health insurance, personal accident
insurance and life insurance (subject to the relevant insurers' terms and
conditions). The Board shall have the right to change the arrangements for the
provision of such benefits as it sees fit or, if in the reasonable opinion of
the Board, the Company is unable to secure any such insurance under the rules of
any applicable scheme or otherwise at reasonable rates to cease to provide any
or all of the insurances.

                                       4


8.       EXPENSES

The Company shall reimburse to the Executive all traveling, hotel, entertainment
and other expenses properly and reasonably incurred by him in the performance of
his duties hereunder and properly claimed and vouched for in accordance with the
Company's expense reporting procedure in force from time to time.

9.       HOLIDAYS AND HOLIDAY PAY

9.1      In addition to public holidays in England, during his employment
hereunder, the Executive shall be entitled to 30 working days' paid holiday per
holiday year and, if applicable, such additional days as are set out in the
Company's standard terms and conditions of employment from time to time, during
each holiday year to be taken at such time or times as are convenient to the
Company. Except as otherwise provided in the Company's holiday policy, the
Executive may not carry forward any unused part of his holiday entitlement to a
subsequent holiday year and the Executive shall not be entitled to any salary in
lieu of untaken holiday.

9.2      For the holiday year during which the Executive's employment hereunder
commences or terminates he shall be entitled to such proportion of his annual
holiday entitlement as the period of his employment in each such holiday year
bears to one holiday year as set out in the Company's holiday policy. Upon
termination of this employment for whatever reason, he shall, if appropriate, be
entitled to salary in lieu of any outstanding holiday entitlement.

10.      DISABILITY OR DEATH

10.1     The Company reserves the right at any time to require the Executive (at
the expense of the Company) to be examined by a medical adviser nominated by the
Company and the Executive consents to the medical adviser disclosing the results
of the examination to the Company and shall provide the Company with such formal
consents as may be necessary for this purpose.

10.2     If the Executive shall be prevented by illness, accident or other
incapacity from properly performing his duties hereunder he shall report this
fact forthwith to the Company Secretary's office and if he is so prevented for
seven or more consecutive days he shall if required by the Company provide an
appropriate doctor's certificate.

10.3     If the Executive shall be absent from his duties hereunder owing to
illness, accident or other incapacity duly certified in accordance with the
provisions of clause 10.2 he shall be paid his full remuneration for any period
of absence of up to a maximum of 26 weeks in aggregate in any period of 52
consecutive weeks and thereafter, subject to the provisions of clause 16, to
such remuneration (if any) as the Board shall in its absolute discretion allow.

10.4     If the Executive shall be, on the basis of a medical report supplied to
the Company following his having undergone a medical examination pursuant to
clause 10.1, in the opinion of the Board unfit ever to return to his duties (but
in such circumstances

                                       5


and prior to any action being taken under this clause, the Executive shall have
the right to have a second medical report from a duly qualified doctor or
medical adviser selected by the Executive and approved by the Board, which
approval shall not be unreasonably withheld) the Company shall be entitled to
place the Executive on permanent sick leave without pay or benefits (other than
permanent health insurance benefits) with effect from any time on or after the
commencement of payments under the permanent health insurance arrangements
referred to in clause 7.3.

10.5     In the event that the Executive's employment is terminated due to his
death, his estate or his beneficiaries, as the case may be, shall be entitled
to: (a) salary at his Salary Rate through the end of the month in which in which
his death occurs, (b) the annual incentive award, if any, that the Executive
would have been entitled to pursuant to Clause 6.2 for the year in which the
Executive's death occurs, multiplied by a fraction, the numerator of which is
the number of days that the Executive was employed during the applicable year
and the denominator of which is 365, and (c) the unpaid balance of all
previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed, all of which amounts shall be
payable in a lump sum in cash within 30 days after his death, except that the
pro-rated incentive award shall be payable when such award would have otherwise
been payable had the Executive's employment not terminated.

11.      CONFIDENTIAL INFORMATION

         The Executive shall not during his employment hereunder or at any time
after his termination for any reason whatsoever (except (i) for the benefit of
the Company or any other Group Company in the course of his employment or
membership on the Board or the Board of Holdings or (ii) if compelled by a court
or administrative order in which case the Executive may do so only to the extent
legally required and only if he has promptly notified the Company of such order
and cooperated fully with the Company to protect such information) disclose to
any person whatsoever or otherwise make use of (and he shall at all times
exercise all due care and diligence to prevent the unauthorised disclosure or
use of) any confidential or secret information which he has or may have acquired
in the course of his employment relating to the Company or any other Group
Company or any customers or clients of the Company or any other Group Company,
including without limiting the generality of the foregoing confidential or
secret information relating to the past, current or future business, finances,
activities and operations of the Company or any other Group Company and/or any
third party to the extent that such information was obtained by the Company or
any other Group Company pursuant to a confidentiality agreement, but excluding
information that is generally known to, or recognized as standard practice in,
the industry in which the Company is engaged unless such information is known or
recognized as a result of the Executive's breach of this covenant (referred to
herein as "Confidential Information").

12.      COPYRIGHT AND DESIGNS

12.1     The Executive hereby assigns to the Company all present and future
copyright, design rights and other proprietary rights if any for the full term
thereof throughout the

                                       6


world in respect of all works originated by him at any time during the period of
his employment by the Company or any other Group Company whether during the
course of his normal duties or other duties specifically assigned to him
(whether or not during normal working hours) either alone or in conjunction with
any other person and in which copyright or design rights may subsist except only
those designs or other works written, originated, conceived or made by his
wholly unconnected with his service hereunder.

12.2     The Executive agrees and undertakes that he will execute such deeds or
documents and do all such acts and things as may be necessary or desirable to
substantiate the rights of the Company in respect of the matters referred to in
this Clause. To secure his obligation under this Agreement the Executive
irrevocably appoints the Company to be his attorney in his name and on his
behalf to execute such deeds or documents and do all such acts and things as may
be necessary or desirable to substantiate the rights of the Company in respect
of the matters referred to in this Clause.

12.3     The Executive hereby irrevocably waives all moral rights that he had or
may have in any of the works referred to in Clause 12.1, subject to the
exception therein.

13.      GRATUITIES AND CODES OF CONDUCT

13.1     The Executive shall comply with all codes of conduct from time to time
adopted by the Board and the Board of Holdings.

13.2     The Executive shall not, except in accordance with any code of conduct
adopted by the Board or the Board of Holdings or with the prior written consent
of the Board or the Board of Holdings, directly or indirectly accept any
commission, rebate, discount, gratuity or gift, in cash or in kind from any
person who has or is likely to have a business relationship with the Company or
any other Group Company and shall notify the Company upon acceptance by the
Executive of any commission, rebate, discount, gratuity or gift in accordance
with any such code of conduct from time to time.

14.      RESTRICTIVE COVENANTS

14.1     For the purpose of this Clause:

"the Business" means the business of the Group or any Group Company at the date
of termination of the Executive's employment with which the Executive has been
concerned to a material extent at any time in the Relevant Period;

references to the "Group" and "Group Companies" shall only be reference to the
Group and Group Companies in respect of which the Executive has carried out
material duties in the Relevant Period;

"Relevant Period" shall mean the period of 24 months immediately preceding the
date of termination of the Executive's employment or, in the event that the
Company exercises all or any of its rights under Clause 18.3, the period of 24
months immediately preceding the date on which it exercises such rights;

                                       7


"Restricted Person" shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant and whom or which the Executive shall have had
personal dealings with, contact with or responsibility for (each, in a business
or commercial capacity) during the Relevant Period;

"Key Employee" shall mean any person who at the date of termination of the
Executive's employment is employed or engaged by the Company or any other Group
Company with whom the Executive has had material contact during the Relevant
Period and (a) is employed or engaged in the capacity of Manager, Underwriter or
otherwise in a senior capacity or in any other capacity as may be agreed in
writing between the Executive Committee and the Executive from time to time
and/or (b) is in the possession of Confidential Information and/or (c) is
directly managed by or reports to the Executive.

14.2     The Executive covenants with the Company that he will not in connection
with the carrying on of any business in competition with the Business during his
employment and, in the event of resignation by the Executive with Good Reason or
dismissal of the Executive by the Company (whether with or without Cause) for
the period of 12 months after the termination of his employment without the
prior written consent of the Board of Holdings either alone or jointly with or
on behalf of any person directly or indirectly:

14.2.1   canvass, solicit or approach or cause to be canvassed or solicited or
approached for orders in respect of any services provided and/or any products
sold by the Company or any other Group Company any Restricted Person;

14.2.2   solicit or entice away or endeavour to solicit or entice away from the
Company or any other Group Company any Key Employee.

14.3     The Executive further covenants that in the event of resignation by the
Executive with Good Reason or dismissal of the Executive by the Company without
Cause under the provisions of Clause 17.1(ii), he will not in connection with
the carrying on of any business in competition with the Business for the further
period of 12 months following the first anniversary of the date of termination
of the Executive's employment, without the prior written consent of the Board of
Holdings, either alone or jointly with or on behalf of any person directly or
indirectly (a) canvass, solicit or approach or cause to be canvassed or
solicited or approached for orders in respect of any services provided and/or
any products sold by the Company or any other Group Company any Restricted
Person; or (b) solicit or entice away or endeavour to solicit or entice away
from the Company or any other Group Company any Key Employee.

14.4     The Executive further covenants with the Company that, in the event of
resignation by the Executive with Good Reason he will not, for the period of 12
months after the termination of his employment, be employed, engaged, interested
in or concerned with any business or undertaking which is engaged in or carries
on business in the United Kingdom, Bermuda or the USA which is or is about to be
in competition with the Business;

                                       8


14.5     The covenants contained in Clauses 14.2.1, 14.2.2 ,14.3 and 14.4 are
intended to be separate and severable and enforceable as such. It is expressly
understood and agreed that although the Executive and the Company consider the
restrictions contained in this Clause 14 to be reasonable, if a final judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

14.6     The Executive acknowledges and agrees that the Company's remedies at
law for a breach of any of the provisions of Clause 11, 12 or 14 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach. In recognition of this fact, the Executive agrees that, in the event of
such a breach, in addition to any remedies at law, the Company, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

15.      TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL

15.1     If the employment of the Executive hereunder shall be terminated solely
by reason of the liquidation of the Company for the purposes of amalgamation or
reconstruction or as part of any arrangement for the amalgamation of the
undertaking of the Company not involving liquidation (in each case, other than a
"Change in Control", as defined below) and the Executive shall be offered
employment with the amalgamated or reconstructed company on the same terms as
the terms of this Agreement (including as to the continuation of any
directorship which he may then hold in the Company or any other Group Company),
the Executive shall have no claim against the Company or Holdings in respect of
the termination of his employment by the Company.

15.2     If the employment of the Executive hereunder shall be terminated by the
Company without Cause or by the Executive with Good Reason within the six-month
period prior to a Change in Control or within the two-year period after a Change
in Control, in addition to the benefits provided in Clause 19.2, the Executive
shall be entitled to the following benefits: (a) other than share options and
other equity-based awards granted prior to the date of this Agreement, which
shall vest and be exercisable in accordance with the terms of their grant
agreements, all share options and other equity-based awards shall immediately
vest and remain exercisable for the remainder of their terms; and (b) (i) if the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans and programs of the Company exceeds
2.99 times the Executive's "base amount", as defined in Section 280(b)(3) of the
Internal Revenue Code of 1986, as amended (the "Code"), (the "Executive Limit

                                       9


Amount"), by 10% or less of such Executive Limit Amount, the amounts
constituting "parachute payments" within the meaning of Section 280G(b)(2) (the
"Parachute Amount") which would otherwise be payable to or for the benefit of
the Executive shall be reduced to the extent necessary so that the Parachute
Amount is equal to the Executive Limit Amount; or (ii) if the aggregate of all
payments or benefits made or provided to the Executive under this Agreement and
under all other plans and programs of the Company exceeds the Executive Limit
Amount by more than 10% of such Executive Limit Amount, the Company shall pay to
the Executive, as and when any excise tax imposed by Section 4999 of the Code is
payable with respect to such payment, an additional amount which, after the
imposition of all income, employment, excise and other taxes thereon, is equal
to the excise tax imposed on such payment.

For purposes of this Agreement, "Change in Control" shall have the same meaning
as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in effect as
of the date hereof.

16.      TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE

16.1     The Company, without prejudice to any remedy which it may have against
the Executive for the breach or non-performance of any of the provisions of this
Agreement, may by notice in writing to the Executive forthwith terminate his
employment for "Cause". In the event the Company terminates the Executive's
employment for Cause, the Executive shall be entitled to salary at his Salary
Rate through the date of termination.

For purposes of this Agreement, "Cause" shall mean circumstances where the
Executive:

         (a) becomes bankrupt or becomes the subject of an interim order under
         the Insolvency Act 1986 or makes any arrangement or composition with
         his creditors; or

         (b) is convicted of any criminal offence (other than an offence under
         road traffic legislation in the United Kingdom or elsewhere for which a
         penalty other than imprisonment is imposed); or

         (c) is guilty of any serious misconduct, any conduct tending to bring
         the Company, Holdings, any other Group Company or himself into
         disrepute, or any material breach or non-observance of any of the
         provisions of this Agreement, or conducts himself in a way which is
         materially prejudicial or calculated to be materially prejudicial to
         the business of the Group; or

         (d) is disqualified from being a director of any company by reason of
         an order made by any competent court; or

         (e) is guilty of any repeated breach or non-observance of any code of
         conduct or fails or ceases to be registered (where such registration
         is, in the reasonable opinion of the Board or the Board of Holdings,
         required for the performance of his duties) by any regulatory body in
         the United Kingdom or elsewhere.

                                       10


17.      TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE

17.1     The Company may terminate the employment of the Executive at any time
during the Term without Cause by either (i) giving to the Executive 12 months'
prior notice in writing; or (ii) terminating the employment of the Executive
immediately and paying the Executive in lieu of the notice to which he would
have otherwise been entitled under (i) above (which payment in lieu shall be
deemed to be included within the payment referred to in Clause 19.2).

18.      TERMINATION OF EMPLOYMENT BY THE EXECUTIVE

18.1     The Executive shall have the right to terminate his employment at any
time for Good Reason by immediate notice if, following submission of the written
notice by the Executive to the Company detailing the events alleged to
constitute Good Reason in accordance with this Clause, the Company shall have
failed to cure such events within the 30 day period following submission of such
notice. For purposes of this Agreement, "Good Reason" shall mean (i) a reduction
in the Executive's annual base salary or annual bonus opportunity, or the
failure to pay or provide the same when due, (ii) a material diminution in the
Executive's duties, authority, responsibilities or title, or the assignment to
the Executive of duties or responsibilities which are materially inconsistent
with his positions, (whether in relation to the Executive's appointments with
the Company or Holdings) (iii) the failure to elect or reelect the Executive to
any of the positions described in Clause 3 or the removal of him from any such
position, (iv) an adverse change in the Executive's reporting relationship, or
(v) the Company's requiring the Executive to be based at any office or location
more than fifty (50) miles from the Executive's office as of the date hereof;
provided, however, that no such event(s) shall constitute "Good Reason" unless
the Company (or Holdings, where appropriate) shall have failed to cure such
event(s) within 30 days after receipt by the Company from the Executive of
written notice describing in detail such event(s).

18.2     The Executive shall have the right to terminate his employment at any
time without Good Reason upon giving 12 months' prior written notice to the
Company.

18.3     If the Executive gives notice to terminate his employment without Good
Reason under Clause 18.2 or if the Executive seeks to terminate his employment
without Good Reason and without the notice required by Clause 18.2 or the
Company gives notice to terminate the Executive's employment under Clause
17.1(i), then provided the Company continues to provide the Executive with the
salary and contractual benefits in accordance with this Agreement, the Company
has, at its discretion, the right for the period (the "GARDEN LEAVE PERIOD")
then outstanding until the date of the termination of the Executive's
employment:

         (a) to exclude the Executive from any premises of the Company or any
         Group Company and require the Executive not to attend at any premises
         of the Company or any Group Company; and/or

                                       11


         (b) to require the Executive to carry out no duties; and/or

         (c) to require the Executive not to communicate or deal with any
         employees, agents, consultants, clients or other representatives of the
         Company or any other Group Company; and/or

         (d) to require the Executive to resign with immediate effect from any
         offices he holds with the Company or any other Group Company (and any
         related trusteeships); and/or

         (e) to require the Executive to take any holiday which has accrued
         under clause 9 during the Garden Leave Period.

The Executive shall continue to be bound by the duties set out in Clause 5
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 14.2 and all duties of good faith and fidelity
during the Garden Leave Period

19.      OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS

19.1     Upon the termination of his employment hereunder for whatever reason
the Executive shall:

         (a) forthwith tender his resignation as a Director of the Company and
         of any other Group Company without compensation, but without prejudice
         to any other rights which he may have under this Agreement. To secure
         his obligation under this Agreement the Executive irrevocably appoints
         the Company to be his attorney in his name and on his behalf to sign
         any documents and do any things necessary to give effect thereto, if
         the Executive shall fail to sign or do the same himself.

         (b) deliver up to the Company all vehicles, keys, credit cards,
         correspondence, documents, specifications, reports, papers and records
         (including any computer materials such as discs or tapes) and all
         copies thereof and any other property (whether or not similar to the
         foregoing or any of them) belonging to the Company or any other Group
         Company which may be in his possession or under his control, and
         (unless prevented by the owner thereof) any such property belonging to
         others which may be in his possession or under his control and which
         relates in any way to the business or affairs of the Company or any
         other Group Company or any supplier, agent, distributor or customer of
         the Company or any other Group Company, and he shall not without
         written consent of the Board or the Board of Holdings retain any copies
         thereof;

         (c) if so requested send to the Company Secretary a signed statement
         confirming that he has complied with Clause 19.1(b); and

         (d) not at any time make any untrue or misleading oral or written
         statement concerning the business and affairs of the Company or any
         other Group Company

                                       12


         or represent himself or permit himself to be held out as being in any
         way connected with or interested in the business of the Company or any
         other Group Company (except as a former employee for the purpose of
         communicating with prospective employers or complying with any
         applicable statutory requirements).

19.2     In the event of a termination of Executive's employment hereunder by
the Executive with Good Reason or by the Company without Cause (other than by
reason of death), the Executive shall be entitled to (a) salary at his Salary
Rate through the date in which his termination occurs; (b) the lesser of (x) the
target annual incentive award for the year in which the Executive's termination
occurs, and (y) the average of the annual incentive awards received by the
Executive in the prior three years (or, if less the number of prior years in
which the Executive was employed by the Company), multiplied by a fraction, the
numerator of which is the number of days that the Executive was employed during
the applicable year and the denominator of which is 365; (c) subject to Clauses
19.3 and 19.4 below, the sum of 2 times (x) the Executive's highest Salary Rate
during the term of this Agreement and (y) the average bonus under the Company's
annual incentive plan actually earned by the Executive during the three years
(or number of complete years employed by the Company, if fewer) immediately
prior to the year of termination (the sum of 2 times (x) and (y) hereafter
referred to as the "Severance Payment"), and (d) the unpaid balance of all
previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed, but which have not yet been paid,
all of which amounts shall be payable in a lump sum in cash within 30 days after
his termination. In the event that the Company terminates the Executive's
employment without Cause under the provisions of Section 17.1(ii) the parties
acknowledge that the Severance Payment will be inclusive of the Executive's
rights to be paid in lieu of the 12 months' notice period to which he is
entitled under that Clause.

19.3     In the event that the Executive's entitlement to a Severance Payment
arises as a result of the Executive's employment being terminated by the
Executive with Good Reason or by the Company terminating the Executive's
employment without Cause under the provisions of Clause 17.1(ii), 50% of the
Severance Payment shall be paid to the Executive within 14 days of the execution
by the Executive of a valid release in accordance with Clause 21. The remaining
50% of the Severance Payment will be paid in four equal installments during the
12 months following the first anniversary of the termination of the Executive's
employment (with the first quarterly payment being paid on or as soon as
reasonably practicable after the date which is three months after the first
anniversary of the date of termination and each subsequent quarterly payment
being paid on the date which is three months after the last quarterly payment)
in specific consideration for the agreement by the Executive to be bound by the
further covenants set out in Clause 14.3 to apply during that period. In the
event that the Executive breaches any part of Clause 14.3 at any time during
that 12 months period or the Executive successfully challenges in a court of
competent jurisdiction the enforceability of all or any part of the covenants
set out in Clause 14.3, the Company shall not be obliged to make any further
quarterly payments to the Executive whatsoever (and in addition shall not be
prevented from taking any other action to enforce the covenants set out in
Clause 14.3 whatsoever in the event of breach by the Executive).

                                       13


19.4     In the event that the Executive's employment is terminated by the
Company without Cause under the provisions of Clause 17.1 (i) and the Company
exercises all or any of its rights under Clause 18.3 during the 12 months'
notice period, the Severance Payment shall be reduced by a sum equal to the
total salary and bonus payments received by the Executive during the Garden
Leave Period and the total Severance Payment (reduced in accordance with this
Clause) will be paid in four equal installments during the 12 months following
the termination of the Executive's employment (with the first quarterly payment
being paid on or as soon as reasonably practicable after the date which is three
months after the termination of the Executive's employment and each subsequent
quarterly payment being made on the date which is three months after the last
quarterly payment) provided that if during that 12 months period the Executive
breaches any of the provisions of Clause 14.2 or the Executive successfully
challenges in a court of competent jurisdiction the enforceability of all or any
part of the covenants set out in Clause 14.2, the Company shall not be obliged
to make any further quarterly payments to the Executive whatsoever (and in
addition shall not be prevented from taking any other action to enforce the
covenants set out in Clause 14.2 whatsoever in the event of breach by the
Executive).

19.5     Notwithstanding any other provision contained in this Agreement, in the
event that the Executive breaches any material provision of the Shareholder
Agreement between Executive and the Company, if such breach has a material
adverse effect on the Group and, if capable of remedy, is not remedied by the
Executive within 21 days of the Executive's receipt of a notice from the Company
requiring remedy to be made, the Company shall have the right to terminate the
employment of the Executive; provided that, notwithstanding any other provision
of this Agreement, upon such a termination, the Executive shall be entitled to
receive only salary at the Salary Rate through the date of termination. For the
purposes of Clause 14 such termination shall be deemed to be a termination for
Cause.

19.6     Upon any termination of employment, the Executive shall be entitled to
(a) any expense reimbursement due to him and (b) other benefits (if any) in
accordance with the applicable plans and programs of the Company.

19.7     In the event of any termination of employment under this Agreement, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due the Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that he may
obtain.

20.      EFFECT OF TERMINATION OF THIS AGREEMENT

20.1     The expiry or termination of this Agreement however arising shall not
operate to affect any of the provisions hereof which are expressed to operate or
have effect thereafter and shall not prejudice the exercise of any right or
remedy of either party accrued beforehand.

                                       14


21.      GENERAL RELEASE

Notwithstanding any provision herein to the contrary, prior to payment of any
amount pursuant to Clauses 15.2 and 19.2, the Executive shall execute a valid
general release, in the form attached hereto (except to the extent a change in
law or any current practice existing at the date of termination requires a
modification to such release), pursuant to which the Executive shall release the
Group and its shareholders, directors, officers, employees and agents, to the
maximum extent permitted by law, from any and all claims the Executive may have
against the Group that relate to or arise out of the Executive's employment or
termination of employment, except such claims arising under this Agreement.

22.      OTHER TERMS AND CONDITIONS

22.1     The Company shall maintain a directors' and officers' liability
insurance policy covering the Executive which is no less favorable than the
policy covering other senior executive officers of the Company. In addition, the
Company expressly acknowledges that the Executive is in the class of individuals
entitled to be an "Indemnified Person" (as such term is defined in the Amended
and Restated Bye-Laws of Aspen Insurance Holdings Limited (the "Bye-Laws")). As
such, the Executive shall be entitled to the greatest of any and all protections
regarding indemnity, insurance and advancement and reimbursement of expenses
provided under the Bye-Laws as in existence on the date hereof, the directors'
and officers' policy described above, or such greater protection as may be
provided under applicable law; provided, however, that if the Bye-Laws are
amended after the date hereof, and, as amended, they provide greater benefits
than the existing Bye-Laws, the Executive shall be entitled to such greater
benefits.

22.2     Pursuant to the Original Agreement, the following particulars are given
in compliance with the requirements of section 1 of the Employment Rights Act
1996:

         (a) The Executive's period of continuous employment by WUSL which began
         on 9 November 1998 shall be recognised by the Company.

         (b) The Executive's hours of work shall be the normal hours of work of
         the Company which are from 9.00 am to 5.00 pm together with such
         additional hours as may be necessary without additional remuneration
         for the proper discharge of his duties hereunder to the satisfaction of
         the Board.

         (c) If the Executive is dissatisfied with any disciplinary decision or
         if he has any grievance relating to his employment hereunder he should
         refer such disciplinary decision or grievance to the Board of Holdings
         and the reference will be dealt with by discussion at and decision of a
         duly convened meeting of the Board of Holdings.

         (d) A contracting-out certificate is not currently in force in respect
         of the Executive's employment hereunder.

                                       15


         (e) Save as otherwise herein provided there are no terms or conditions
         of employment relating to hours of work or to normal working hours or
         to entitlement to holiday (including public holidays) or holiday pay or
         to incapacity for work due to sickness or injury or to pensions or
         pension schemes or to requirements to work abroad and no collective
         agreement has any effect upon the Executive's employment hereunder.

23.      NOTICES

Any notice to be given hereunder shall be in writing. Notice to the Executive
shall be sufficiently served by being delivered personally to him or be being
sent by first class post addressed to him at his usual or last known place of
residence. Notice to the Company shall be sufficiently served by being delivered
to the Company Secretary or by being sent by first class post to the registered
office of the Company. Any notice if so posted shall be deemed served upon the
third day following that on which it was posted.

24.      PREVIOUS AND OTHER AGREEMENTS

This Agreement shall take effect in substitution for all previous agreements and
arrangements (whether written, oral or implied) between the Company and the
Executive (including, without limitation, the Original Agreement) relating to
his employment which shall be deemed to have been terminated by mutual consent
with effect from the commencement of the Agreement.

25.      ENTIRE AGREEMENT/AMENDMENT

This Agreement contains the entire understanding of the parties with respect to
the employment of the Executive by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

26.      ASSIGNMENT

This Agreement, and all of the Executive's rights and duties hereunder, shall
not be assignable or delegable by the Executive. Any purported assignment or
delegation by the Executive in violation of the foregoing shall be null and void
ab initio and of no force and effect. This Agreement may be assigned by the
Company to a person or entity that is the successor in interest to substantially
all of the business operations of the Company. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor person or entity. Failure by such successor of the Company to
expressly assume this Agreement shall constitute an event of "Good Reason",
entitling Executive to the Benefits set forth in Clause 15 or 19, as applicable.

                                       16


27.      SEVERABILITY

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

28.      SUCCESSORS/BINDING AGREEMENT

This Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the parties hereto.

29.      COOPERATION

During employment by the Company and thereafter, the Executive shall provide his
reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Executive's employment; provided, however, that after the Executive's
employment by the Company has ended, (i) any request for such cooperation shall
accommodate the demands of the Executive's then existing schedule and (ii) if
any such request will involve more than a de minimis amount of the Executive's
time, the Executive shall be entitled to reasonable compensation therefor.

30.      GOVERNING LAW

English law shall apply to this Agreement.

31.      COUNTERPARTS

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

                                       17


IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.



SIGNED as a Deed           )
and DELIVERED by           )                /s/ Christopher O'Kane
CHARLES CHRISTOPHER        )
O'KANE                     )
in the presence of:        )

Witness Signature:                          /s/ David Curtin
                                                David Curtin
Witness Name:

Witness Address:

Witness Occupation:                         Solicitor



                            -----------------------------------------------




                            ASPEN INSURANCE UK SERVICES LIMITED

                            By: /s/ Sarah Davies
                                -------------------------------------------
                                Name: Sarah Davies
                                Title: Director


                            ASPEN INSURANCE HOLDINGS LIMITED

                            By: /s/ Paul Myners
                                --------------------------------------------
                                Name: Paul Myners
                                Title: Chairman



                                       18


        ANNEX - FORM OF RELEASE TO BE ENTERED INTO PURSUANT TO CLAUSE 21



                       DATED ____________________________





                     ASPEN INSURANCE UK SERVICES LIMITED (1)


                      ASPEN INSURANCE HOLDINGS LIMITED (2)



                                       and




                         CHARLES CHRISTOPHER O'KANE (3)



                ------------------------------------------------

                              COMPROMISE AGREEMENT

                ------------------------------------------------






                         LEBOEUF, LAMB, GREENE & MacRae
                                 1 MINSTER COURT
                                  MINCING LANE
                                 LONDON EC3R 7YL

                            TEL: +44 (0)20 7459 5000
                            FAX: +44 (0)20 7459 5099
                                  www.llgm.com

                                       19


THIS AGREEMENT is made as of the _____ day of _______________ [20[  ]]

BETWEEN:

(1)      ASPEN INSURANCE UK SERVICES LIMITED, (Registered in England No.
         1184193), 100 Leadenhall Street, London EC3A 3DD, England (formerly
         known as Wellington Re Services Limited) (the "COMPANY");

(2)      ASPEN INSURANCE HOLDINGS LIMITED incorporated in the Islands of Bermuda
         whose registered office is at Cedar Avenue, Hamilton, Bermuda
         ("HOLDINGS"); and

(3)      CHARLES CHRISTOPHER O'KANE of 107 Albert Street, London NW1 7NB
         (hereinafter referred to as the "EXECUTIVE").


IT IS AGREED as follows:

1.       INTERPRETATION

         1.       In this Agreement:

         2.       "GROUP COMPANY" shall mean any holding company of the Company
         from time to time and any subsidiary of the Company or of any such
         holding company from time to time. The terms "holding company" and
         "subsidiary" shall have the meanings ascribed to them by Section 736 of
         the Companies Act 1985, as amended; and

         3.       "SERVICE AGREEMENT" shall mean the service agreement entered
         into between the Executive, Holdings and the Company dated [ ], as
         subsequently amended.

2.       TERMINATION DATE

         The Executive's employment with the Company [will end][ended] on [date]
         (the "TERMINATION DATE").

3.       PAYMENT OF SALARY ETC

         The Company will continue to provide the Executive with his salary and
         all other contractual benefits up to the Termination Date in the normal
         way. Within 14 days of the Termination Date the Company will also pay
         the Executive in respect of his accrued but untaken holiday (less such
         deductions for income tax and national insurance as are required by
         law).

                                       20


4.       TERMINATION SUMS

         Subject to the Executive agreeing to all of the conditions set out
         below, and receipt by the Company of a copy of this Agreement signed by
         the Executive and the attached certificate signed by the Executive's
         legal adviser, the Company will pay the Executive the following sums:

         (i)      (pound)[appropriate figure to be inserted] in respect of the
                  Executive's entitlement to an annual incentive award for the
                  year in which the termination of the Executive's employment
                  with the Company occurs, as calculated in accordance with
                  Clause 19.2 (b) of the Service Agreement;

         (ii)     the sum of (pound)[appropriate figure to be inserted] in
                  respect of the Executive's entitlement to a Severance Payment,
                  as calculated and defined in accordance with Clauses 19.2(c)
                  and 19.4 of the Service Agreement. 50% of the Severance
                  Payment will be paid within 14 days of the Termination Date.
                  The remaining 50% of the Severance Payment will be paid in
                  four equal instalments strictly in accordance with and subject
                  to the terms of Clause [19.3] [19.4] [delete as appropriate]
                  of the Service Agreement;

         (iii)    the sum of (pound)[appropriate figure to be inserted] in
                  respect of the Executive's entitlement to the unpaid balance
                  of all previously earned cash bonus and other incentive awards
                  with respect to performance periods which have been completed
                  as at the Termination Date but not yet paid, as calculated in
                  accordance with Clause 19.2(d) of the Service Agreement; and

         (iv)     [the sum of (pound)[appropriate figure to be inserted] in
                  respect of the Executive's entitlement to payment under Clause
                  15.2(b) of the Service Agreement, such sum to be paid as and
                  when any such excise tax as referred to in that Clause 15.2(b)
                  is payable](1)

         The sums set out in (i) to [(iv)] above will be subject to such
         deductions for income tax and national insurance as are required by
         law). Save as set out in (iii) and (iv) above, the above sums will be
         paid to the Executive within [14] days of the date of signature by him
         of this Agreement and signature by his legal adviser of the attached
         certificate. Payment will be made by transfer to the Executive's bank
         account.

5.       SHARE OPTIONS

         [The Company confirms that the extent to which share options held by
         the Executive as at the Termination Date shall be exercisable following
         the Termination Date will be determined solely in accordance with terms
         of the agreements under which such share options were granted.] or
         [Other than in relation to share options granted to the Executive prior
         to the date of the Service Agreement, the Company confirms that all
         share options

----------
1 Delete if no qualifying termination in connection with a Change of Control
  under Clause 15.2 of the Service Agreement

                                       21


         granted to the Executive have vested and will remain exercisable for
         the remainder of their terms.](2)

6.       WAIVER OF CLAIMS

         The Executive accepts the terms set out in this Agreement in full and
         final settlement of all and any claims that he has or may have against
         the Company, Holdings or any other Group Company or any of its or their
         current or former shareholders, directors, officers, employees or
         agents, whether contractual (whether known or unknown, existing now or
         in the future), statutory or otherwise, arising out of or in connection
         with his employment with the Company or the termination of his
         employment and his directorship of the Company and any Group Company
         (or his resignation therefrom) or the termination of his position as
         Chief Executive Officer of Holdings. The Executive also agrees to waive
         irrevocably and release the Company and all Group Companies (and all of
         its or their current or former shareholders, directors, officers,
         employees or agents) from and against any claims whether contractual
         (whether known or unknown, existing now or in the future), statutory or
         otherwise, arising out of or in connection with his employment with the
         Company or the termination of his employment and his directorship of
         the Company and any Group Company (or his resignation therefrom) or the
         termination of his position as Chief Executive Officer of Holdings.
         This waiver shall not apply in relation to any claim relating to his
         pension rights that have accrued up to the Termination Date.

7.       CONFIRMATION OF NO BREACHES

         The Executive confirms and warrants to the Company that he has not at
         any time during his employment committed a fundamental breach of the
         terms of the Service Agreement.

8.       LEGAL ADVICE

         The Executive confirms that he has received advice from [name of legal
         advisor] of [name and address of solicitors], a relevant independent
         adviser for the purposes of section 203 of the Employment Rights Act
         1996, as to the terms and effect of this Agreement and, in particular,
         its effect on his ability to pursue his rights before an employment
         tribunal. The Executive will procure that his legal adviser signs the
         attached legal adviser's certificate, which forms part of this
         Agreement.

9.       SATISFACTION OF STATUTORY CONDITIONS

(a)      This Agreement satisfies the conditions for regulating compromise
         agreements under Section 203 of the Employment Rights Act 1996,
         Regulation 35 of the Working Time Regulations 1998, Section 77 of the
         Sex Discrimination Act 1975, Section 72 of the Race Relations Act 1976,
         Section 9 of the Disability Discrimination Act 1995, Regulation 9 of
         the Part-Time Workers (Prevention of Less Favourable Treatment)
         Regulations 2000,


----------
2 Second alternative to be used in the event of qualifying termination in
  connection with a Change of Control under Clause 15.2 of the Service
  Agreement.

                                       22


         Regulation 10 of the Fixed Term Employees (Prevention of Less
         Favourable Treatment) Regulations 2002, Section 49 of the National
         Minimum Wage Act 1998, Paragraph 2(2) of Schedule 4 to the Employment
         Equality (Religion or Belief) Regulations 2003 and Paragraph 2(2) of
         Schedule 4 to the Employment Equality (Sexual Orientation) Regulations
         2003.

(b)      The Executive is aware of his rights under the Employment Rights Act
         1996, the Working Time Regulations 1998, the Sex Discrimination Act
         1975, the Race Relations Act 1976, the Disability Discrimination Act
         1995, the Part-Time Workers (Prevention of Less Favourable Treatment)
         Regulations 2000, the Fixed Term Employees (Prevention of Less
         Favourable Treatment) Regulations 2002, the National Minimum Wage Act
         1998, the Employment Equality (Religion or Belief) Regulations 2003 and
         the Employment Equality (Sexual Orientation) Regulations 2003 and has
         informed the Company of any and all claims that he might seek to bring
         arising from his employment or termination of employment. This
         agreement relates to his claims for breach of contract, unfair
         dismissal, sex discrimination, race discrimination, disability
         discrimination, sexual orientation discrimination, religion or belief
         discrimination, any claim under the Working Time Regulations 1998, any
         claim under the National Minimum Wage Act 1998, the Part-Time Workers
         (Prevention of Less Favourable Treatment) Regulations 2000, the Fixed
         Term Employees (Prevention of Less Favourable Treatment) Regulations
         2002 or any claim for unlawful deductions from wages under the
         Employment Rights Act 1996.

10.      RESIGNATION OF DIRECTORSHIP

         At the same time as executing this Agreement the Executive will resign
         with immediate effect from his directorship of the Company and from all
         directorships and offices (including but not limited to his position as
         Chief Executive Officer and director of Holdings) held with other Group
         Companies (and all related trusteeships) by signing and delivering the
         attached letters of resignation.

11.      POST-TERMINATION RESTRAINTS

         The Executive acknowledges that the provisions of Clause 11
         (Confidentiality) and Clause 14 (Restrictive Covenants) of the Service
         Agreement will (to the extent that they are applicable in the
         circumstances of the termination of the Executive's employment with the
         Company) remain in full force and effect notwithstanding the
         termination of his employment.

12.      RETURN OF COMPANY PROPERTY

         Before any payment under Clause 4 above is made, the Executive will, in
         accordance with Clause 19.1(b) of the Service Agreement, deliver up to
         the Company all vehicles, keys, credit cards, correspondence,
         documents, specifications, reports, papers and records (including any
         computer materials such as discs or tapes) and all copies thereof and
         any other property (whether or not similar to the foregoing or any of
         them) belonging to the Company or any other Group Company which may be
         in his possession or under his control, and (unless prevented by the
         owner thereof) any such property belonging to

                                       23


         others which may be in his possession or under his control and which
         relates in any way to the business or affairs of the Company or any
         other Group Company or any supplier, agent, distributor or customer of
         the Company or any other Group Company, and he confirms that he has not
         retained any copies thereof.

13.      CONFIDENTIALITY

         Save by reason of any legal obligation or to enforce the terms of this
         letter, the Executive will not:

          (a)  disclose the existence or terms of this Agreement to anyone
               (other than to the Executive's professional advisers, the Inland
               Revenue or any other competent authority or the Executive's
               spouse);

          (b)  directly or indirectly disseminate, publish or otherwise disclose
               (or allow to be disseminated, published or otherwise disclosed)
               by any means (whether oral, written or otherwise) or medium
               (including without limitation electronic, paper, radio or
               television) any information directly or indirectly relating to
               the termination of the Executive's employment; or

          (c)  make any derogatory or disparaging comments about the Company,
               any Group Company or any of its or their shareholders, directors,
               officers, employees or agents.

14.      NO ADMISSION OF LIABILITY

         This agreement is made without any admission on the part of the Company
         or any Group Company that it has or they have in any way breached any
         law or regulation or that the Executive has any claims against the
         Company or any Group Company.

15.      TAX INDEMNITY

         The Executive hereby agrees to be responsible for the payment of any
         tax and employee's national insurance contributions imposed by any
         competent taxation authority in respect of any of the payments and
         benefits provided under this Agreement (other than for the avoidance of
         doubt, any tax and/or employee's national insurance contributions
         deducted or withheld by the Company in paying the sums to the
         Executive). The Executive further agrees to indemnify the Company and
         all Group Companies and keep them indemnified on an ongoing basis
         against any claim or demand which is made by any competent taxation
         authority against the Company or any Group Company in respect of any
         liability of the Company or any Group Company to deduct an amount of
         tax or an amount in respect of tax or any employee's national insurance
         contributions from the payments made and benefits provided under this
         Agreement, including any related interest or penalties imposed by any
         competent taxation authority.

                                       24


16.      ENTIRE AGREEMENT

         This letter sets out the entire agreement between the Executive, the
         Company and any Group Company and, save as set out in Clauses 5 and 11
         above, supersedes all prior arrangements, proposals, representations,
         statements and/or understandings between the Executive, the Company and
         any Group Company.

17.      THIRD PARTY RIGHTS

         Notwithstanding the Contracts (Rights of Third Parties) Act 1999 this
         Agreement may be varied by agreement between the Executive and the
         Company.

18.      APPLICABLE LAW

         This agreement is subject to English law and the exclusive jurisdiction
         of the English courts.


------------------------------------
Charles Christopher O'Kane


------------------------------------
dated


-------------------------------------
For and on behalf of Aspen Insurance UK Services Limited


-------------------------------------
dated

-------------------------------------
For and on behalf of Aspen Insurance Holdings Limited


-------------------------------------
dated


                                       25


                           LEGAL ADVISER'S CERTIFICATE


I, [name of solicitor] of [address of firm] hereby confirm to Aspen Insurance UK
Services Limited that I am an independent adviser for the purposes of section
203 of the Employment Rights Act 1996 and that I have advised Charles
Christopher O'Kane as to the terms and effect of this Agreement and its effect
on his ability to pursue his rights before an employment tribunal. There was in
force, when such advice was given, a policy of insurance covering the risk of a
claim by Charles Christopher O'Kane in respect of loss arising in consequence of
such advice.



----------------------------
[name of adviser]



----------------------------
dated




                                       26



To the board of Directors of:-
Aspen Insurance UK Services Limited
Aspen Insurance Holdings Limited
                                                                          [date]





Dear Sirs


ASPEN INSURANCE UK SERVICES LIMITED (THE "COMPANY") AND ASPEN INSURANCE HOLDINGS
LIMITED ("HOLDINGS")

I hereby irrevocably and unconditionally resign from the office of Director of
the Company and as a director and Chief Executive Officer of Holdings with
immediate effect, and I acknowledge and confirm that I have no claim of
whatsoever kind outstanding for compensation or otherwise against the Company,
Holdings or any of its or their servants, officers, agents or employees in
respect of the termination of my appointments.

Yours faithfully




SIGNED as a DEED           )
and DELIVERED              )
by CHARLES                 )
CHRISTOPHER O'KANE         )
in the presence of:        )


Witness signature:

Witness Name:

Witness address:

[NOTE: SEPARATE INDIVIDUAL SIMILAR LETTERS OF RESIGNATION TO BE PRODUCED FOR ANY
OTHER GROUP COMPANIES OF WHICH HE IS A DIRECTOR]






                                       27


